Citation Nr: 0215757	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  98-15 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut



THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the 
veteran's service-connected chronic suppurative otitis media 
with tinnitus.

2.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the RO.  

The veteran testified at a hearing at the RO before a Member 
of the Board in March 2001.

The Board remanded the case to the RO for additional 
development of the record in August 2001.



FINDINGS OF FACT

1.  The newer version of the regulations for rating diseases 
of the ears is advantageous to the veteran.

2.  The veteran's otitis media is manifested by continuing 
suppuration; labyrinthitis, facial nerve paralysis, and bone 
loss of skull are not demonstrated.

3.  The veteran's persistent tinnitus is not a symptom of a 
head injury, concussion, or acoustic trauma.

4.  Neither version of the regulations for rating impaired 
hearing is advantageous to the veteran.

5.  The veteran has an average pure tone threshold (at 1,000, 
2,000, 3,000, and 4,000 hertz) of 76.25 decibels in the right 
ear with an 84 percent correct speech recognition ability 
that corresponds to acuity level III; his average pure tone 
decibel threshold (at the same frequencies) in the left ear 
is 58.75 decibels with a 92 percent correct speech 
recognition ability that corresponds to acuity level II; 
acuity level of II in the better ear and of III in the poorer 
ear provides for a zero percent rating.



CONCLUSIONS OF LAW

1.  Prior to June 10, 1999, the criteria for a rating in 
excess of 10 percent for the service-connected chronic 
suppurative otitis media with tinnitus are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.87a including Diagnostic Codes 6200, 
6260, effective prior to June 10, 1999.

2.  As of June 10, 1999, the criteria for an additional, 
separate, rating of 10 percent for tinnitus are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.87 including Diagnostic Codes 6200, 6260, 
effective as of June 10, 1999.

3.  The criteria for a rating in excess of zero percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Tables VI and VII, 
Diagnostic Code 6100, effective prior to and as of June 10, 
1999.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claims.  This includes VA examination performed to evaluate 
the severity of the service-connected disabilities.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002). 


II.  Evaluation of the Service-Connected Chronic Suppurative 
Otitis Media
with Tinnitus, and the Service-Connected Bilateral Hearing 
Loss
 
A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's induction examination in 1950 and at separation 
in 1952 reveals that the veteran's hearing was 15/15, 
bilaterally, for whispered voice.  

Service medical records note a calcium deposit in the left 
eardrum at the time of entry.  The veteran was treated for 
earache on various occasions in 1952.

At a VA examination in 1953, the veteran reported a ringing 
sensation, a dull ache, discharge from his ear, and partial 
deafness.  The diagnoses were those of tinnitus, aurium, 
otitis media, non-suppurative in both ears.  Hearing was 
considered normal.

In a 1953 rating decision, the RO granted service connection 
for otitis media, bilateral, non-suppurative, with tinnitus, 
aurium, and assigned a zero percent rating effective from 
1952.

A report of audiometric examination in 1955 documents 
findings of right ear decibel loss.

In a 1955 rating decision, the RO assigned an increased 
evaluation for the service-connected otitis media, middle ear 
deafness of the right ear from zero percent to 10 percent 
effective from 1954.

In a 1956 rating decision, the RO decreased the evaluation 
for the service-connected otitis media, non-suppurative with 
defective hearing from 10 percent to zero percent, effective 
from 1957, based upon another examination.

From 1957 to 1965, the evaluation for the service-connected 
otitis media with mixed progress, suppurative, varied between 
zero percent and 10 percent.

A 1965 statement from a private physician reveals a diagnosis 
of neurosensory deafness.

In a 1965 rating decision, the RO assigned a separate rating 
of zero percent for residuals of otitis media with tinnitus, 
and a separate rating of zero percent for high tone deafness 
of the left ear.

The veteran underwent a VA audiological evaluation in May 
1998. The evaluation revealed hearing loss in both ears 
within the definition of 38 C.F.R. § 3.385.  Diagnoses were 
those of bilateral sensorineural hearing loss and bilateral 
tinnitus.

In an August 1998 rating decision, the RO continued the zero 
percent ratings for the service-connected residuals of otitis 
media with tinnitus and the service-connected bilateral 
sensorineural hearing loss.  This appeal followed.

Testimony of the veteran at a hearing in March 2001 was to 
the effect that he had a constant high-pitched ringing in his 
ears, and that his ears drained intermittently and clogged 
his hearing aids.  He also testified to having dizzy spells 
and nausea, and to losing his balance.

The veteran underwent a VA ear disease examination in July 
2002.  He reported having an acute illness in 1952 and 
awakening with a terrific right earache and infection.  He 
reported having tinnitus since then; the tinnitus was 
bilateral, stable, and non-progressing.

The veteran reported having neither vertigo nor imbalance, 
nor any gait problems since his last VA examination in 1998.  
He reported awakening approximately monthly with his right 
ear stuck to the pillow from draining.  The purulent exudate 
was brown; it drained for approximately 5 to 7 days.  The 
veteran reported that, before and while draining, the right 
ear was painful; the pain radiated to his right 
temporomandibular joint.  At other times, there was just a 
dull ache in the right ear.  There was less pain in the left 
ear, which had never drained.

Upon examination, the veteran had a normal gait and wore 
hearing aids in both ears.  Palpating the right parietal 
mastoid bone and the right temporomandibular joint was 
tender.  External bilateral canals were normal without edema 
or scaling.

The right tympanic membrane was waxy, white appearance, with 
solid yellow-green, thick exudate at 2-7 o'clock.  The right 
proximal canal was brown-green yellow, purulent exudate at 6-
12 o'clock.  The left tympanic membrane had an old puncture 
opening on the left half, and yellow-green brown clump 
exudate on the right half at 1-6 o'clock.  There were no 
cones of light, right or left; curvature in canals obscured 
full tympanic membrane, especially on left.

There was no cholesteatoma, no upper respiratory disease, and 
no disturbance of balance.  Active ear disease was present.  
The infection was bilateral middle/inner ears.  There was 
bilateral suppuration.  There were no visible aural polyps.  
Gait was normal; there was neither dizziness nor a staggering 
gait.  Tinnitus was bilateral and present continuously since 
1952.   
 
The examiner commented that the veteran's otitis media with 
tinnitus and bilateral hearing loss were chronic and non-
resolving.  The examiner also noted objective clinical 
evidence of chronic continuing suppurative otitis media, 
worse on right.

On VA audiology evaluation in July 2002, the examiner noted 
the veteran's history of bilateral mild to severe 
sensorineural hearing loss and constant tinnitus in both 
ears.  The audiometric testing results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
80
95
90
LEFT
35
25
45
75
90

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
Acoustic reflexes could not be assessed due to the inability 
to maintain a proper hermetic seal.

The diagnoses were those of moderate to profound 
sensorineural hearing loss in the right ear with air/bone gap 
noted at 2000 hertz, mild to severe sensorineural hearing 
loss in the left ear, and bilateral constant tinnitus in both 
ears.

In August 2002, the RO assigned an increased evaluation for 
the service-connected chronic suppurative otitis media with 
tinnitus from zero percent to 10 percent, effective in July 
2002.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The regulations for evaluation of diseases of the ear, and 
for hearing impairment were revised, effective June 10, 1999.  
64 Fed. Reg. 25202 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).


(1)  Chronic Suppurative Otitis Media with Tinnitus 

(a)  Otitis Media 

The Board notes that the current 10 percent rating for the 
service-connected chronic suppurative otitis media is the 
maximum allowable under Diagnostic Code 6200.

Under the rating criteria in effect for otitis media prior to 
June 10, 1999, a 10 percent evaluation is warranted during 
the continuance of the suppurative process.  38 C.F.R. § 
4.87a, Diagnostic Code 6200 (1998).

The differences between the former and the revised criteria 
for disabilities such as this one on appeal are relatively 
nonexistent.

The recent VA examination in July 2002 revealed objective 
evidence of chronic continuing suppurative otitis media.  
According to the veteran's testimony, he continued to suffer 
recurring drainage from his ear for several days during each 
month.

As such, the Board finds that the service-connected otitis 
media is manifested by continuing suppuration that warrants a 
10 percent evaluation under both the old and new rating 
criteria.  38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998); 38 
C.F.R. § 4.87, Diagnostic Code 6200 (2000).

There is no evidence of labyrinthitis, facial nerve 
paralysis, or bone loss of skull to warrant a higher 
evaluation under another Diagnostic Code.

In this regard the evidence is not in equipoise, but is 
against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  38 U.S.C.A. § 5107.  Accordingly, a 
rating higher than 10 percent is not warranted, and the claim 
is denied.


(b)  Tinnitus

Persistent tinnitus as a symptom of a head injury, concussion 
or acoustic trauma warrants a 10 percent rating.  38 C.F.R. § 
4.87a, Diagnostic Code 6260, effective prior to June 10, 
1999.

Under the revised regulations, recurrent tinnitus warrants a 
10 percent evaluation.  A separate evaluation for tinnitus 
may be combined with an evaluation under Diagnostic Codes 
6100, 6200, 6204 or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260, and Note, 
effective as of June 10, 1999.

The Board again notes that a 10 percent rating is the maximum 
applied to tinnitus under both versions of the rating 
criteria.

In this case, there is no competent evidence in the claims 
folder that the veteran's tinnitus is the result of a head 
injury, concussion or acoustic trauma to warrant a 10 percent 
rating under the old criteria.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260, effective prior to June 10, 1999.

In a 1953 rating decision, service connection was granted for 
tinnitus, but it was rated as part and parcel of the 
veteran's service-connected otitis media. The assigned 
effective date was 1952, which is the same effective date as 
that for service connection for otitis media.

Nevertheless, the evidence clearly shows that the veteran has 
persistent tinnitus to warrant the assignment of a separate 
10 percent evaluation for tinnitus under the criteria of 
Diagnostic Code 6260, effective as of June 10, 1999.

Likewise, the Board notes that the persistent tinnitus was 
not used to support the evaluations for either the service-
connected otitis media or the service-connected bilateral 
hearing loss.

Here, the amended criteria for diseases of the ear are more 
favorable to the veteran, and they will be applied as of 
their effective date.  See 38 C.F.R. § 3.114(a).

After consideration of all the evidence, the preponderance 
favors the assignment of a separate 10 percent evaluation for 
tinnitus, effective as of June 10, 1999, based on a change in 
regulations.




(2)  Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. § 
1160(a); 38 C.F.R. §§ 4.85, 487, Diagnostic Codes 6100 to 
6110.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The pertinent regulations for evaluation of hearing 
impairment do not contain any substantive changes that affect 
this particular issue, but add certain provisions that were 
already the practice of VA.  64 Fed. Reg. 25202 (May 11, 
1999) (to be codified at 38 C.F.R. § 4.85).  The frequencies 
used for the evaluation of hearing loss, the percentage of 
speech discrimination used for the evaluation of hearing 
loss, and the tables used to determine the level of hearing 
impairment and the disability evaluation of each level of 
hearing impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflects the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone threshold at each of the four frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz is 55 decibels or greater. The 
second was where the puretone threshold is 30 decibels or 
less at 1,000 hertz, and is 70 decibels or more at 2,000 
hertz.  64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 
C.F.R. § 4.86).  In this case, the record does not reveal 
puretone thresholds meeting either of those criteria.

The veteran's assertions are to the effect that his bilateral 
hearing loss is more severe than currently evaluated, but 
this evidence is not supported by the objective medical 
evidence of record.  At the time of his last audiometric 
examination in July 2002, he had an average pure tone decibel 
loss (at 1,000, 2,000, 3,000, and 4,000 hertz) of 76.25 
decibels (rounded to 77) with an 84 percent correct speech 
recognition ability in the right ear that corresponds to 
acuity level III in Table VI of 38 C.F.R. § 4.85. The average 
pure tone decibel loss in the left ear at the same 
frequencies was 58.75 decibels (rounded to 59) with a correct 
speech recognition ability of 92 percent that corresponds to 
acuity level II in Table VI.  An acuity level of II in the 
better ear and of III in the poorer ear requires a zero 
percent rating under Diagnostic Code 6100 in Table VII of 38 
C.F.R. § 4.85.

The evidence indicates that the veteran's current audiometric 
results support no more than a zero percent rating. 

After consideration of all the evidence, the Board finds that 
the current zero percent rating for the veteran's bilateral 
hearing loss best represents his disability picture.  38 
C.F.R. § 4.7.

As such, the preponderance of the evidence is against the 
claim for a higher rating for the service-connected bilateral 
hearing loss, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. 
38 U.S.C.A. § 5107.



ORDER

A rating in excess of 10 percent for the service-connected 
chronic suppurative otitis media with tinnitus, prior to 
June 10, 1999, is denied.

As of June 10, 1999, an additional (separate) 10 percent 
rating is granted for tinnitus, subject to the regulations 
applicable to the payment of monetary awards.

An increased rating for bilateral hearing loss is denied.



REMAND

In an August 2002 rating decision, the RO assigned an 
increased evaluation for the service-connected chronic 
suppurative otitis media with tinnitus from zero percent to 
10 percent, effective in July 2002.

In correspondence dated in August 2002, the veteran disagreed 
with that determination, claiming entitlement to an earlier 
effective date for of award of the 10 percent rating, and 
thereby placed this issue in appellate status.  38 C.F.R. 
§§ 20.200, 20.201.

This issue has not been made the subject of a statement of 
the case, and it should be.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
The Board may not address this issue until the veteran has 
been sent a statement of the case.  38 C.F.R. § 20.200; 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative a statement of the case on 
the issue of entitlement to an effective 
date earlier than July 17, 2002, for the 
assignment of a 10 percent rating for the 
service-connected chronic suppurative 
otitis media with tinnitus. The veteran 
should be advised that he must submit a 
VA Form 9 or substantive appeal within 60 
days in order to obtain appellate 
consideration of this issue.


If a timely substantive appeal is received with regard to the 
above issue, the case should be sent to the Board.  The 
veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



